Citation Nr: 0829967	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-38 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sinus bradycardia with right bundle branch block.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.  Entitlement to service connection for an inguinal hernia 
claimed as an abdominal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which among other issues, 
granted service connection for sinus bradycardia with right 
bundle branch block and assigned a temporary 100 percent 
disability evaluation from March 3, 2005, and a 10 percent 
disability evaluation from May 1, 2005; and, service 
connection for hemorrhoids and assigned a noncompensable 
disability evaluation.  Entitlement to service connection for 
an inguinal hernia claimed as an abdominal hernia was denied.  
The veteran appealed these determinations.

The veteran was scheduled for a Board hearing in February 
2008.  He cancelled that hearing and did not request that it 
be rescheduled.


FINDINGS OF FACT

1. The veteran's sinus bradycardia with a cardiac pacemaker 
implantation has been manifested by a workload of 
approximately 10 metabolic equivalents (METs) or greater.

2.  The veteran's hemorrhoids have been manifested by no more 
than mild external hemorrhoids.

3.  The evidence of record demonstrates the veteran's 
inguinal hernia is not a result of any established event, 
injury, or disease during active service.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for sinus bradycardia with right bundle branch block 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Codes 7010, 7011, 7015, 7018 (2007).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7336 (2007). 

3.  A left inguinal hernia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in correspondences from January and March of 2005 
and March 2006.  To this extent this case concerns initial 
evaluations and comes before the Board on appeal from the 
decision which also granted service connection, there can be 
no prejudice to the veteran in failing to give adequate 
5103(a) notice for the service connection claims.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).  Moreover, in March 2006, 
the veteran was notified of VA's practices in assigning 
disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's reported medical records have been 
obtained.  Additionally, he was afforded VA examinations in 
conjunction with his claims.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.



II.  Increased evaluation claims

A.  Applicable laws and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities in 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999). 

B.  Sinus bradycardia with right bundle branch block

In a January 2005 private stress test it was noted that the 
veteran had recently had a syncope.  Electrocardiogram 
revealed sinus bradycardia. His resting heartbeat was 52 
beats per minute.  He was exercised on a Bruce protocol for 
12 minutes to a peak heart rate of 150 beats per minute with 
the target being 130 beats.  He achieved a workload of 13.4 
METS.  He had normal heart rate recovery.  

The veteran filed the current claim in March 2005.  He noted 
that he had a motor vehicle accident as a result of a syncope 
in January 2005.  This was as a result of sinus bradycardia 
which he had since service.  Testing revealed a syncope cause 
by bradycardia and carotid artery hypersensitivity (bad vagas 
nerve).  Corrective action was taken by implanting a heart 
pacemaker on February 1, 2005.

At an October 2005 VA arrhythmias examination, the claims 
file was reviewed.  The veteran's history of bradycardia 
during military service was noted.  He developed syncopal 
episodes in the past year and was evaluated at Memorial 
Hospital, Chapel Hill which revealed a hypersensitive carotid 
sinus with vasovagal response.  It was determined that this 
in combination with his bradycardia caused him to have two 
syncopal spells in the past year.  The veteran had a demand 
pacemaker put in the past several months.  It has not been 
required to his knowledge.  There have been no side effects 
or other treatment.  

A physical examination revealed a palpable pace maker in the 
left upper anterior chest.  Heart size, rate, and rhythm were 
normal with a rate of 60.  No murmurs were heard.  The heart 
was not enlarged.  There was no cardiomegaly noted in his 
records.  No evidence of congestive heart failure.  The 
diagnosis was sinus bradycardia, hypersensitive carotid sinus 
with vasovagal syncopal episodes, syncopal secondary to 
above.  The examiner opined that the veteran's heart 
condition, mainly his bradycardia has been present since 
service and has required a demand pacemaker because of the 
syncope spells.  More likely than not the syncope was 
contributed to by the sinus bradycardia.  Hence the cardiac 
pacemaker was implanted.

In an addendum dated August 2006 the examiner noted that the 
veteran's estimated METs level at the time of the October 
2005 examination was greater than 10.  

The veteran's service-connected sinus bradycardia with 
cardiac pacemaker implantation is rated as 10 percent 
disabling pursuant to Diagnostic Code 7018, used in rating 
implantable cardiac pacemakers.  38 C.F.R. § 4.104, 
Diagnostic Code 7018.  A 100 percent rating is warranted for 
two months following hospital admission for implantation or 
reimplantation, and thereafter this disorder is evaluated as 
supraventricular arrhythmias, ventricular arrhythmias, or 
atrioventricular block at a minimum of 10 percent disability 
evaluation.  See Id.; see 
also 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011, 7015 
(2007).

Under Diagnostic Code 7010, a 10 percent rating is assigned 
for supraventricular arrhythmias manifested by permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes/year of paroxysmal atrial fibrillation, or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  A 30 percent rating is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than 4 episodes/year documented by ECG 
or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

Pursuant to Diagnostic Code 7011, sustained ventricular 
arrhythmias, warrants a 10 percent rating where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication required.  A 30 percent rating is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatate on EKG, ECG, or x-ray.  38 C.F.R. § 4.104, 
Diagnostic Code 7011.

Under Diagnostic Code 7015, concerning atrioventricular 
block, a 10 percent evaluation is warranted in cases where a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication or a pacemaker is required.  The 
next highest rating, a 30 percent evaluation, is appropriate 
in cases where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on EKG, ECG, or x-ray.  38 C.F.R. § 
4.104, Diagnostic Code 7015.

After reviewing the veteran's claims folder, the Board finds 
that the evidence of record does not support a rating in 
excess of 10 percent for service-connected sinus bradycardia 
under any of the available Diagnostic Codes during the 
applicable time period.  Notably, the Board must stress that 
the veteran's sinus bradycardia with a cardiac pacemaker 
implantation has been manifested by a workload of 
approximately METs or greater.  In reaching its decision 
herein, the Board notes that the veteran has previously been 
granted a 100 percent disability rating, from March 3, 2005 
to April 30, 2005.  Thus, a higher rating is not warranted as 
a consequence of the veteran's pacemaker-related surgeries 
conducted on February 10, 2005.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7018 (100 percent rating is warranted for two 
months following hospital admission for implantation or 
reimplantation.).  The Board notes the date of receipt of 
claim was March 3, 2005.

In support of the veteran's claim, he has argued that his 
daily activities have been greatly limited as a result of his 
sinus bradycardia and implanted pace maker which should be 
considered in rating his disability.  However, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because the preponderance of the evidence of record does not 
meet the criteria for a rating in excess of 10 percent for 
the service-connected sinus bradycardia at any time other 
than that which was previously granted by the RO, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).


C.  Hemorrhoids

Service connection is presently in effect for hemorrhoids, 
which has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
zero percent (noncompensable) evaluation is warranted for 
mild or moderate hemorrhoids.  A 10 percent evaluation 
contemplates hemorrhoids that are large or thrombosis, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A maximum 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

In an August 2005 VA rectum and anus examination the claims 
file was available and reviewed.  The veteran had hemorrhoids 
with intermittent and rare symptoms after straining or 
constipation, usually associated with anal symptoms of 
burning, itching and increased moisture requiring more 
attention.  This had been ongoing since service.  He recalled 
a thrombosed hemorrhoid incised and evacuated during service.  
Medical records note a hemorrhoid tag, asymptomatic in 
service.  There was no evidence of bleeding.  He had no 
surgery other than the incision and evacuation of a small 
thrombosed hemorrhoid in service.  He was a jet fighter pilot 
and reported a lot of straining during air maneuvers 
necessary to counteract G-forces.  This tended to caused 
hemorrhoids in a lot of pilots.  

On examination, the veteran had excellent sphincter control, 
no actual fecal leakage or involuntary bowel movement 
although he had some fecal staining on his shorts.  He was 
under no current treatment except for an occasional 
suppository.  The lumen of the anus and rectum was normal.  
There were no signs of anemia or evidence of bleeding or 
fissures.  The veteran had no external hemorrhoids.  There 
was some palpable hemorrhoidal tissue in the external anal 
canal.  The examiner noted that the veteran had longstanding 
hemorrhoids which tended to be intermittent.  They have not 
been serious and of no major problem for him.  The 
hemorrhoids have been ongoing throughout his adult life.

Again, as the veteran has submitted no evidence showing that 
his service-connected disability has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and as there is also no 
indication that this disorder has necessitated periods of 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Because there is no evidence of any of the criteria for a 10 
percent rating, the disability does not more closely 
approximate the criteria for that evaluation, and a 
compensable schedular evaluation is not warranted.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Service connection

The veteran filed the current claim in December 2004 alleging 
that he suffered from a left inguinal hernia which was caused 
by his constantly straining his abdominal wall on many 
flights during his 28 year history as a jet fighter pilot.

The Board received medical records from Dr. Bunzendahl, who 
treated him for his hernia.  A September 2004 record noted 
that the veteran reported a 3-4 months history of a slight 
inguinal hernia bulge which was minimally tender. 

A December 2004 surgery report noted an 8 month history of 
inguinal hernia which has been symptomatic.  

In an October 2005 VA examination the claims file was 
available and reviewed. The examiner noted the veteran had 
reported a protrusion in the left inguinal area and underwent 
a hernia repair 8 months ago.  The veteran reported that for 
years he noted a sensitivity in the area with straining but 
had never been diagnosed or felt a hernia.  It was his 
contention that as a fighter pilot he was exposed to 4-5 Gs 
and had to strain considerably during flight which he 
believed caused his inguinal hernia.  Physical examination 
revealed a 3 inch inguinal incisional scar from a previous 
hernia.  There was no hernia now.  In regards to the question 
of whether or not his inguinal hernia was related to his 
service activities, the examiner opined: 

I do not know of any way [of] proving 
that his exposure to large Gs back in the 
1980s is the cause of a hernia that 
develops in 2004.  It is unlikely that 
the inguinal hernia that occurred in 2004 
is related to his military service 
activities, namely exposure to G-forces 
while a fighter pilot in the Marine 
Corps, 20 years ago.

The veteran contends that as a fighter pilot he was exposed 
to 4-5 Gs and had to strain considerably which caused his 
inguinal hernia.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required. Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The veteran's retirement examination was entirely silent as 
to any left inguinal hernia.  A chronic left inguinal hernia 
was not diagnosed in-service or at separation, and no 
examiner has linked any current left inguinal hernia to 
service.

There is no medical evidence of any inguinal hernia during 
the veteran's 28 years of active service.  Likewise there is 
no evidence of an inguinal hernia for about 15 years post 
service.  There are no medical nexus opinions linking a left 
inguinal hernia to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To summarize, there is no competent medical evidence relating 
any current left inguinal hernia to his service.  The 
veteran's self-reported claim that the inguinal hernia was 
due to his straining as a fighter pilot cannot be considered 
competent medical evidence of a nexus.  Simply put, the 
veteran's contentions do not constitute competent evidence 
with respect to medical causation, diagnosis, and treatment.  
As a lay person, the veteran lacks the medical expertise to 
offer competent opinions as to the existence of the 
disability, as well as to medical causation of any current 
disability.  Therefore, there is no competent medical 
evidence of record showing a link between the veteran's 
current left inguinal hernia and service.  As such, the 
preponderance of the evidence is against the claim for 
service connection for a left inguinal hernia.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, supra.


ORDER

An initial rating in excess of 10 percent for sinus 
bradycardia with right bundle branch block is denied.

An initial compensable disability rating for hemorrhoids is 
denied.

Service connection for a left inguinal hernia claimed as an 
abdominal hernia is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


